Citation Nr: 1546088	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  11-11 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

2.  Entitlement to service connection for a respiratory disorder, to include as due to herbicide exposure.

3.  Entitlement to service connection for a bilateral foot disorder. 



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the Veteran's appeal originally included the issues of entitlement to type II diabetes mellitus and peripheral neuropathy of the bilateral and upper lower extremities.  However, the RO granted those claims in a March 2011 rating decision.  Therefore, those issues no longer remain on appeal, and no further consideration is necessary.

The Board also notes that the Veteran filed a notice of disagreement (NOD) with an April 2011 rating decision denying service connection for ischemic heart disease and congestive heart failure.  See May 2011 NOD.  A statement of the case (SOC) was issued in January 2013; however, he did not submit a timely substantive appeal.  See 38 C.F.R. § 20.202.  Accordingly, the issue no longer remains in appellate status, and no further consideration is required.

The Board further notes that the Veteran had requested a hearing before the Board at the RO in an April 2011 VA Form 9; however, he later withdrew that request in August 2013.  As such, there is no outstanding hearing request.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed.  With the exception of VA treatment records dated from April 2011 to December 2012 in Virtual VA and a September 2015 brief from the Veteran's representative in VBMS, the remaining documents are irrelevant or duplicative of those in the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that his hypertension and breathing difficulties are related to his exposure to herbicide agents during his service in Vietnam.  His DD-214 indicates that he served in Vietnam from June 1968 to February 1969.  Therefore, it is presumed that he was exposed to herbicides, including Agent Orange.

Although hypertension and breathing difficulties (with the exception of respiratory cancers) are not on the list of diseases that VA has associated with Agent Orange exposure, the regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d), 3.309(e); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a respiratory disorder.  He was provided a VA examination in February 2011 at which time the examiner stated that it was less likely than not that his hypertension was related to his service-connected diabetes mellitus.  However, there was no discussion of whether the disorder may be related to his herbicide exposure in service.  As such, the Board finds that a VA medical examination and opinion are necessary to determine the nature and etiology of any hypertension and respiratory disorder that may be present. 

In addition, the Veteran has asserted that he has a bilateral foot disorder that is unrelated to his service-connected peripheral neuropathy of the lower extremities.  The Veteran's service treatment records document treatment for a left foot fungal infection.  Moreover, recent VA treatment records reflect that he has been diagnosed with onychodystrophy and onychomycosis of the bilateral feet during diabetic foot care evaluations.  Therefore, the Board finds that a VA examination is necessary to clarify the nature of the Veteran's foot disabilities. 

The Board further notes that the RO did not consider the VA treatment records contained in Virtual VA in the March 2011 statement of the case.  Nor is there a waiver of the AOJ's initial cosndieration of the evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hypertension, a respiratory disorder, and a bilateral foot disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the VA Medical Center in Chillicothe, Ohio, dated since December 2012.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of his hypertension.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's hypertension is causally or etiologically related to his military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).  He or she should also opine as to whether it is at least as likely that hypertension was caused by or permanently aggravated by the Veteran's service-connected diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any respiratory disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current respiratory disorders.

For each diagnosis identified, the examiner should state whether it is at least as likely as not that disorder manifested during active service or is otherwise causally or etiologically related to the Veteran's military service, including herbicide exposure therein (notwithstanding the fact that it may not be a presumed association).

In rendering his or her opinion, the examiner should consider Dr. D.M.'s (initials used to protect privacy) June 2005 treatment record which indicates a diagnosis of obstructive airway disease and notes that the Veteran stopped smoking in 2000 following a 60-pack per year history.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any bilateral foot disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements. 

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current bilateral foot disorders other than his service-connected peripheral neuropathy of the lower extremities.  In so doing, the examiner should consider a January 2010 VA diabetic foot care treatment record assessing onychodystrophy and onychomycosis.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not that the disorder manifested during the Veteran's military service or is otherwise causally or etiologically related to his service, to include the diagnosis of left foot fungus in November 1968.  He or she should also opine as to whether it is at least as likely that the disorder was caused by or permanently aggravated by the Veteran's service-connected diabetes mellitus.   

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 
 
6.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, to include any evidence contained in VBMS and Virtual VA.  If the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


